Citation Nr: 0736433	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  98-03 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for depression prior to July 23, 2003, and in excess 
of 30 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome (IBS) prior to July 23, 
2003, and in excess of 30 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 
percent for fibromyalgia prior to July 11, 2005, and in 
excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from December 1985 to May 
1986, from September 1990 to May 1991, and from June 1991 to 
October 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The RO, in pertinent part, awarded 
service connection for fatigue, memory loss, depression, 
irritable bowel symptoms, numbness, and stiff, sore joints 
with muscle aches due to an undiagnosed illness.  A combined 
10 percent rating was assigned effective November 1995.

During the pendency of the appeal, the veteran relocated to 
North Carolina.  The Winston-Salem RO is now the agency of 
original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to May 6, 1998, the veteran's depression did not 
produce definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
There was also no evidence of psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment, nor was the depression productive of 
anxiety, suspiciousness, or panic attacks.  There was no 
objective evidence of memory loss.     

2.  From May 6, 1998, the veteran's depression has not been 
productive of occupational and social impairment due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory; or 
impaired abstract thinking.  

3.  Prior to July 11, 2005, the veteran's fibromyalgia was 
not productive of widespread musculoskeletal pain and tender 
points nor was there any objective evidence of headaches, 
fatigue, and joint pain present more than one-third of the 
time. 

4.  From July 11, 2005, the veteran has been receiving the 
maximum schedular rating for fibromyalgia.  There has been no 
objective evidence of prostrating headaches or incapacitating 
fatigue.

5.  Prior to July 23, 2003, the veteran's IBS was not 
productive of severe diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  

6.  From July 23, 2003, the veteran is receiving the maximum 
schedular rating for IBS.  There has been no objective 
evidence of ulcerative colitis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for depression prior to May 6, 1998 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.132 (1995); 38 C.F.R. §§ 3.102, 4.20, 4.130, Diagnostic 
Code 9434 (2007).

2.  The criteria for an initial rating of 30 percent for 
depression effective May 6, 1998 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132 (1995); 
38 C.F.R. §§ 3.102, 4.20, 4.130, Diagnostic Code 9434 (2007).

3.  The criteria for an initial rating in excess of 30 
percent since May 6, 1998 for depression have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132 
(1995); 38 C.F.R. §§ 3.102, 4.20, 4.130, Diagnostic Code 9434 
(2007).

4.  The criteria for an initial rating in excess of 10 
percent prior to July 11, 2005, and in excess of 40 percent 
thereafter for fibromyalgia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.20, 4.71a, 
Diagnostic Code 5025, 4.88a, 4.124a, Diagnostic Code 8100 
(2007).

5.  The criteria for an initial rating in excess of 10 
percent prior to July 23, 2003, and in excess of 30 percent 
thereafter for IBS have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.20, 4.114, Diagnostic 
Codes 7319 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, the veteran filed his original service 
connection claim in November 1995, prior to the promulgation 
of the VCAA.  As noted in the Introduction, in an April 1997 
rating decision, the RO, in pertinent part, awarded service 
connection for fatigue, memory loss, depression, irritable 
bowel symptoms, numbness, and stiff, sore joints with muscle 
aches due to an undiagnosed illness.  During the pendency of 
the appeal, the disabilities were separated and awarded 
distinct evaluations as they appear in their present posture 
on the cover page of the instant decision.

The matter was previously before the Board in June 2000 and 
May 2003.  On both occasions, the claims were remanded for 
further development and adjudication.  Pursuant to Board 
remand, in letters dated in April 2001, July 2004, and May 
2005, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertained to the 
claims.  Notice consistent with the provisions in Dingess was 
provided in March 2006 and April 2006.  The case was last 
readjudicated in a June 2006 supplemental statement of the 
case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, lay statements, records from the Social 
Security Administration, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Procedural History

In an April 1997 rating decision, the RO awarded service 
connection for fatigue, memory loss, depression, irritable 
bowel symptoms, numbness, and stiff, sore joints with muscle 
aches due to an undiagnosed illness.  The RO assigned a 
single 10 percent evaluation effective November 1995.   In 
August 1997, the veteran filed a notice of disagreement (NOD) 
with the initial 10 percent rating assigned and initiated the 
instant appeal.  As such, the severity of the disabilities at 
issue is to be considered during the entire period from the 
initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

In January 2003, the RO separated the disabilities as 
follows: 10 percent for depression effective November 1995; 
10 percent for fatigue, memory loss, numbness, stiff and sore 
joints with muscle aches due to an undiagnosed illness 
effective November 1995; and 10 percent for IBS effective 
March 2002.  

In an August 2003 SSOC the disabilities were reclassified and 
increases were made as follows: 30 percent for depression 
with memory loss due to an undiagnosed illness effective July 
2003; and 30 percent for IBS effective July 2003.  The 10 
percent evaluation for fatigue, numbness, stiff and sore 
joints with muscle aches due to an undiagnosed illness was 
continued.

In a December 2005 SSOC, the disabilities were once again 
reclassified and a 40 percent evaluation was awarded for 
fibromyalgia, to include headaches, fatigue, numbness, stiff 
and sore joints, including knees and elbows, and muscle 
aches.  The increased was made effective July 2005.

The veteran did not withdraw his increased rating claims and 
as such, they remain in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993) (noting that, in a claim for an increased 
disability rating, the claimaint will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records 
dating through May 2007; lay statements; records from the 
Social Security Administration, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Depression 

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for depression prior to 
July 23, 2003, and in excess of 30 percent thereafter, for 
symptoms to include memory loss, sleeplessness, and social 
isolation.

The Board notes that applicable rating criteria for 
psychiatric disabilities changed during the time period 
covered by the appeal.  Specifically, pertinent regulations 
were changed effective November 7, 1996.  If application of 
the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be 
no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 
3-00.

Prior to November 7, 1996, the General Rating Formula for 
Psychoneurotic Disorders assigned evaluations as follows.  

A 10 percent was warranted for emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  Id. 

A 30 percent was warranted for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  Id. 

A 50 percent was warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
Id. 

A 70 percent was warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Id. 

A 100 percent was warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior. 
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132 (1995).

From November 7, 1996, the veteran's depression has been 
rated under Diagnostic Code 9434.  Evaluations are assigned 
under the general rating formula for mental disorders as 
follows.  A 10 percent disability evaluation is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  
38 C.F.R. § 4.130 (2007). 

A 30 percent disability evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  Id.

A 50 percent disability evaluation is assigned for mental 
disorders where the evidence shows occupational and social 
impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
depression more closely approximates the criteria for the 
current rating prior to May 6, 1998.  See 38 C.F.R. §§ 4.3, 
4.7.   

In this regard, during a September 1995 Persian Gulf War 
Registry examination, the veteran denied memory change, 
crying spells, thoughts of suicide, difficulty with work, 
loss of appetite, trouble with his sex life, hallucinations, 
improbable beliefs, anxiety, or depression.  He did endorse 
trouble with decisions, sleep disturbance, fatigue, and 
social withdrawal.

Upon VA examination in April 1996, the veteran denied 
depression.  He complained of irritability and forgetfulness.  
He denied being disoriented or confused.  The veteran was 
alert and oriented.  He did not have a depressed mood or 
psychomotor retardation.  There was mild anxiety.  He was not 
psychotic and there were no hallucinations, delusions, 
paranoia, or ideas of reference.  He was diagnosed with mild 
generalized anxiety disorder and a history of forgetfulness, 
not seen upon examination. 

A September 1997 treatment report noted the veteran's sleep 
and social life were reduced due to back pain.

While a 10 percent rating is warranted prior to May 6, 1998, 
the objective evidence does not show definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  There was also no evidence of 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 4.132 
(1995). 

Moreover, occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks (, 
chronic sleep impairment, or mild memory loss have not been 
shown.  In this regard, the veteran's sleep difficulties were 
noted to be the result of back pain, and his complaints of 
forgetfulness were not objectively shown on the 1995 VA 
examination.  While the Board has considered statements of 
the veteran, as well as statements from family and friends, 
that he suffered mood swings, memory loss, sleeplessness, and 
social isolation, listed in the diagnostic criteria for a 30 
percent rating, the overall disability picture more nearly 
approximates the criteria for the 10 percent rating prior to 
May 6, 1998.  

Upon VA examination in May 1998, the veteran indicated that 
depression was "not really that much of a problem at this 
time."  He denied being suicidal or having hallucinations.  
He did not have any psychiatric hospitalizations.  He 
indicated his biggest problems were forgetfulness and memory 
loss.  The veteran stated that he and his wife were getting 
along without difficulties.  He endorsed some mild sleeping 
problems. 

During the aforementioned mental status examination the 
veteran was goal directed.  He was not tangential or 
circumstantial.  There were no hallucinations, delusion, 
paranoia or ideas of reference.  Affect showed no depression 
or psychomotor retardation.  There was mild anxiety.  The 
veteran was diagnosed with forgetfulness.  No organic brain 
syndrome was identified.

Upon VA examination in October 2000, the veteran complained 
of depression and irritability.  He denied crying and 
suicidal ideation.  He reported difficulty falling asleep.  
He denied inpatient treatment or psychotropic medications.  
The veteran was alert and cooperative.  There was no 
looseness of associations or flight of ideas.  The veteran's 
affect was appropriate.  There were no nightmares, 
flashbacks, suicidal or homicidal ideation, delusions, 
hallucinations, ideas of reference, or suspiciousness.  He 
was oriented times three.  His memory, both remote and 
recent, was good.  Insight and judgment were adequate.  He 
was diagnosed with depression secondary to undiagnosed 
medical conditions.  

He was assigned a Global Assessment of Functioning (GAF) 
score of 70 which according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), is indicative of mild 
symptoms and some difficulty with social and occupational 
functioning, but generally functioning pretty well with 
meaningful interpersonal relationships.  The examiner 
concluded the veteran did not have any significant cognitive 
impairment.

VA outpatient treatment records dated between 2000 and 2002 
were devoid of complaints or treatment for depression.  
Private medical records from Blowing Rock Medical Clinic and 
New River Behavioral Healthcares dated between 1998 and 1999 
show the veteran complained of depression, insomnia, and 
difficulty with concentration.  In May 1999, the veteran did 
indicate that sometimes he saw people, dogs, and houses that 
were not there, but this appeared to be an isolated incident.  
Further, he was diagnosed with post-traumatic stress disorder 
(PTSD).  An entry dated in February 2003 shows the veteran's 
insomnia and depression were improving on Desyrel.

Resolving all doubt in the veteran's favor, the Board finds 
that the veteran's disability more nearly approximates the 
criteria for a 30 percent rating since the May 6, 1998 VA 
examination.  However, the objective evidence does not 
support a rating in excess of 30 percent rating from that 
time.  In this regard, VA outpatient treatment records dated 
in May 2003 indicate the veteran complained of poor 
concentration and memory.

Upon VA examination in July 23, 2003, the veteran again 
endorsed forgetfulness, depression, and interrupted sleep.  
He also indicated he suffered from irritability and a lack of 
concentration, interest, and energy.  He denied suicidal 
ideation and panic attacks.  He denied inpatient and 
outpatient treatment.  He was employed full time.  The 
veteran was alert and oriented.  There were no loose 
associations or flight of ideas.  His affect was appropriate.  
There was no homicidal or suicidal ideation, delusions, 
hallucinations, ideas of reference, or suspiciousness.  His 
memory, both remote and recent, appeared adequate.  Insight 
and judgment were also adequate.  He was diagnosed with 
depressive disorder and assigned a GAF of 55 indicative of 
moderate impairment in social interactions with few friends 
and difficulty in establishing and maintaining relationships.

In November 2003, the veteran complained of intermittent mild 
depression, but did not want to try antidepressant 
medication. VA outpatient records dated in 2004 were negative 
for complaints or treatment for depression.  

Upon VA examination in July 2005, the veteran complained of 
irritability, sleep disturbance, poor concentration, and 
memory problems.  He again denied inpatient or outpatient 
treatment.  He was employed.  The veteran was alert and 
casually dressed.  There were no loose associations or flight 
of ideas.  His affect was appropriate.  There was no 
homicidal or suicidal ideation or intent.  There was no 
impairment of thought processes or communication.  There were 
no delusions, hallucinations, ideas of reference, or 
suspiciousness.  He was oriented times three. Memory, both 
remote and recent, as well as insight and judgment, appeared 
adequate.  He was diagnosed with adjustment disorder with 
mixed emotional features, secondary to his physical 
condition.  He was assigned a GAF of 55 indicative of 
moderate impairment of psychosocial functioning.  

The Board has considered statements of the veteran, as well 
as statements from family, co-workers, and friends, that he 
suffered from depression, dreams of running away from life, 
memory loss, sleeplessness, and social isolation.  However, 
such symptoms are consistent with the criteria for the 30 
percent rating assigned from May 6, 1998.  The objective 
medical evidence of record does not show occupational and 
social impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory; or impaired abstract thinking.  His complaints of 
depression, concentration problems and social isolation are 
adequately addressed in the 30 percent rating assigned and do 
not reflect that his overall disability picture more nearly 
approximates the criteria of a 50 percent rating.  Such a 
finding is consistent with the GAF scores assigned reflecting 
moderate impairment in psychosocial functioning.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
depression and its effects on his earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
At present, however, there is no basis for assignment of an 
evaluation, to include "staged ratings," other than those 
noted above.  See Fenderson, 12 Vet. App. at 126. 

The Board has also considered the assignment of an 
extraschedular evaluation in the instant case.  However, the 
veteran's disability picture is not so unusual or exceptional 
in nature as to warrant referral of his case to the Director 
or the Under Secretary for review for consideration of 
extraschedular evaluation under the provisions of 38 U.S.C.A. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's depression has not required inpatient care or by 
itself markedly interfered with employment.  The assigned 
ratings adequately compensate the veteran for the nature and 
extent of severity of his depression.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this matter.

Fibromyalgia

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for fibromyalgia prior to 
July 11, 2005, and in excess of 40 percent thereafter, for 
symptoms to include chronic headaches and fatigue affecting 
his ability to function in a work setting.  

At the outset, the Board notes that in January 2003, the 
disability was classified as fatigue, memory loss, numbness, 
stiff and sore joints with muscle aches due to an undiagnosed 
illness.  In the December 2005 SSOC, the disability was 
reclassified as fibromyalgia, to include headaches, fatigue, 
numbness, stiff and sore joints, including knees and elbows, 
and muscle aches due to an undiagnosed illness.

The veteran has argued for a separate rating for headaches.  
However, the evaluation of the same disability or 
manifestation under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2007).  Here, the Board finds that as of 
July 2005, the veteran's headaches are his most disabling 
symptom of fibromyalgia to support the maximum 40 percent 
rating presently assigned for that disorder.  It would be 
pyramiding to separately rate headaches and moreover, the 
veteran would not get a separate 50 percent rating for 
headaches because the evidence does not support a finding of 
prostrating headaches.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  There has also been no evidence of incapacitating 
fatigue under 38 C.F.R. § 4.88a.  As of July 2005, the group 
as a whole amounts to the current 40 percent rating and no 
higher.  The analysis below will also not include the 
symptoms attributable to IBS, which was made retroactive to 
November 1995 in the December 2005 SSOC, or depression, which 
was awarded a separate evaluation as of November 1995.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court 
found that the critical element with regard to pyramiding was 
that none of the symptomatology for any of the conditions was 
duplicative of or overlapping with the symptomatology of the 
other conditions.  As noted above, such symptom overlapping 
would occur if the veteran was awarded separate ratings for 
fatigue or headaches apart from the service connected 
fibromyalgia, or the symptoms attributable to IBS and 
depression were utilized in awarding a higher evaluation.   

The veteran's fibromyalgia has been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025.  Ratings are assigned for 
fibromyalgia with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headaches, irritable 
bowel symptoms, depression, anxiety or Raynaud's-like 
symptoms: 40 percent for symptoms that are constant, or 
nearly so, and refractory to therapy; 20 percent for symptoms 
that are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time; and 10 
percent for symptoms that require continuous medication for 
control.  38 C.F.R. § 4.71a.  

A note following indicates that widespread pain means pain in 
both the left and right sides of the body, that is both above 
and below the waist, and that affects both the axial skeleton 
(i.e., cervical spine, anterior chest, thoracic spine, or low 
back) and the extremities.  Id.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
fibromyalgia more closely approximates the criteria for the 
ratings assigned.  See 38 C.F.R. §§ 4.3, 4.7.  In this 
regard, prior to July 11, 2005, during the September 1995 
Persian Gulf War Registry examination, the veteran complained 
of fatigue, as well as hip, back, and ankle pain.

Upon VA examination in April 1996, reiterated complaints of 
back, hip, knee, and ankle pain.  He also complained of 
fatigue, but a formal diagnosis was not made.  Headaches were 
considered secondary to his sinus problems.  The knee and 
back pain were attributed to the diagnosed bilateral 
chondromalacia patella and herniated nucleus pulpous L3/4 
with radiculopathy, which are not considered undiagnosed 
illnesses.   The veteran was further diagnosed with severe 
loose ligament disease of the ankles with popping, cracking, 
pain, and absent ankle jerk, also not considered an 
undiagnosed illness.  38 C.F.R. § 3.317.

Upon VA examination in May 1998, the veteran reported 
symptoms of fatigue, as well as back, hip, knee, and ankle 
pain.  He indicated that pain was largely limited to the 
lower extremities and to a lesser extent about the shoulders.  
He denied any precipitant or alleviating factor.  There was 
some weakness, but not considered constant.  He indicated 
there was some soreness of the elbows.  

On physical examination there were no trigger points able to 
be palpated.  The veteran had full range of motion of his 
back and hips without symptoms.  His knees were positive for 
tenderness.  There was some slight tenderness at the lateral 
epicondylar area.  The examiner opined that the criteria for 
fibromyalgia had not been fulfilled and that the veteran had 
more localized common symptoms associated with bilateral 
patellofemoral syndrome and tendonitis of the bilateral 
elbows.  

Upon VA examination in October 2000, the veteran denied 
significant sleep disturbance, other than insomnia.  He 
endorsed fatigue on ordinary exertion.  He complained of 
stiffness in the knees, elbows, and shoulders.  He denied 
paresthesias.  Headaches were considered mild.  The veteran 
denied any Raynaud-like symptoms. He also denied symmetrical 
right and left side of the body, upper half and lower half, 
symptoms of pain, localized tenderness, and pressure points 
of the axilla or peripheral skull.

The examiner noted the veteran did not have any known 
symptoms, other than the joint diagnoses of bilateral 
chondromalacia and patellofemoral syndrome of the knees and 
lateral epicondylitis of the elbows.  Physical examination 
did not result in any tender or trigger points.  The veteran 
had adequate muscle strengths in all other areas.  The 
diagnosis of fibromyalgia was again unconfirmed. 

It appears the veteran was first diagnosed with fibromyalgia 
in 2001.  VA outpatient treatment records dated in November 
2001 and September 2002 show the veteran complained of 
chronic headaches.  There were no other specific findings 
with regard to the fibromyalgia. 

Upon VA examination in July 2003, the veteran complained of 
fatigue and joint symptoms primarily in his knees and ankles.  
There was no tenderness found about the ankles or swelling.  
The hips were normal to examination.   The veteran was able 
to squat down and get back up without any difficulty.  There 
was no impairment of function secondary to any joints 
problems.  The examiner concluded the veteran had a number of 
symptoms without any significant physical alterations or 
physical changes that would go along with his symptoms other 
than popping of the ankles and crepitation in the knees.  

The veteran complained of headaches in March 2003, May 2003, 
November 2003, February 2004, May 2004, and July 2004.  While 
the veteran complained of associated nausea and photophobia, 
there was no indication they were prostrating.  In May 2004 
and July 2004, chronic headaches were considered possibly to 
be a rebound factor due to excessive use of Butalbital.  

Upon VA neurological examination in August 2004, the veteran 
complained of daily headaches.  He described two kinds of 
headaches, one a low-intensity dull ache type and the other 
was painful with nausea and vomiting.  Fiorinal was noted to 
help the first kind of headache.  Rest was also considered an 
alleviating factor for both headaches.  The veteran was 
diagnosed with mixed headaches secondary to tension, 
migraine, and fibromyalgia. 

Upon VA joints examination in January 2004, the veteran 
complained of knee pain, bilateral elbow tendonitis, and 
headaches.  Physical examination revealed mild tenderness 
below the kneecap and compression of the kneecap induced some 
pain.  There was no edema, erythematous change, effusion, 
muscle spasm, or instability.  The elbows were similarly 
negative with some tenderness in the triceps tendon area.  
The veteran was diagnosed with bilateral patellofemoral 
syndrome and elbow tendonitis.

The examiner opined the knee and elbow conditions were 
related to the service connected fatigue and stiff and sore 
joints, though were not considered undiagnosed illnesses.  
The examiner noted the veteran was able to perform his job 
with his fatigue and did not have to cut down daily activity 
below 50 percent for six months and thus, did not have 
chronic fatigue syndrome.  

Report of headaches contained in treatment notes from Dr. CWF 
show they were sinus in nature.  The veteran was diagnosed 
with allergic rhinitis and a deviated septum.

A July 2004 brain magnetic resonance imaging (MRI) report 
shows an isolated lesion in the pons, infarct versus 
demyelinating disease versus neoplasm.  There was also 
possible sagittal sinus thrombosis.  A February 2005 MRI 
reveals a stable anterior left pontine lesion.  The exact 
cause was undetermined.  It was considered a probable small 
infarct.  Demyelinating disease remained a possibility; 
otherwise it was a normal brain scan. 

Upon review of the evidence, the Board finds that the 
preponderance of the evidence does not support a higher 
rating prior to July 11, 2005.  The evidence shows that until 
approximately 2001, the diagnosis of fibromyalgia was not 
confirmed.  There was also no evidence of widespread 
musculoskeletal pain and tender points.  Complaints of 
headaches and fatigue were documented sporadically throughout 
the rating period.   There were no objective complaints of 
headaches, fatigue, or joint pain between VA examinations up 
until approximately 2001.  Even then, there was no objective 
evidence confirming that symptoms were present more than one-
third of the time.  38 C.F.R. § 4.71a.  

The Board further finds that as of July 2005, the veteran's 
headaches are his most disabling part of his fibromyalgia and 
when considered with the other symptoms results in an award 
of the maximum 40 percent rating.  The evidence does not 
support a finding of prostrating headaches to warrant a 50 
percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  There has also been no evidence of incapacitating 
fatigue under 38 C.F.R. § 4.88a.  As of July 2005, the group 
as a whole amounts to the current 40 percent rating and no 
higher.  Simply put, the 40 percent rating the veteran 
currently receives for fibromyalgia as of July 11, 2005, is 
the maximum evaluation assignable by the rating schedule for 
this condition.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14; 
Esteban, 6 Vet. App. at 261. 

In this regard, upon VA fibromyalgia examination in July 
2005, the veteran reported daily symptoms of pain, fatigue, 
and headaches.  Activity was considered a precipitating 
factor alleviated by rest.  Musculoskeletal pain was reported 
to vary from one group of muscles to another, e.g. legs and 
quadriceps to the shoulder and back.  There were no trigger 
points found.  The whole anterior legs were sore and tender 
when pressed upon and not trigger certain points.  It was the 
same with the back which was tender along the lumbar spine.  
The fibromyalgia was characterized by migratory 
polyarthralgia and polymyalgia, fatigue, and chronic 
headaches.

During the VA joints examination in July 2005, the veteran 
indicated that his symptoms of joint pain were not 
incapacitating with regard to employment.  Though he did 
indicate he became reclusive and sedentary.  There was no 
swelling of any of the joints.  Repetitive movement of the 
joints was done without alteration of range of motion and 
discomfort.  

The veteran was also afforded a VA neurological examination 
in July 2005.  He complained of daily headache pain.  
Headaches were reported to be brought upon by stress, light, 
and noise.  He denied aura or associated symptoms.  He was 
diagnosed with combined tension migraine headaches and mixed 
headaches. 

Private medical records from Dr. JPC show the veteran was 
treated for chronic daily headaches in March 2005 and August 
2005.  In March 2005, the veteran reported daily dull-ache 
type headaches and severe headaches occurring two to four 
times a week, which were throbbing in nature associated with 
nausea, photophobia, and phonophobia.  In August 2005, 
headaches were considered mixed tension type/migraine 
headaches, refractory to medications.  There was also some 
indication they were probably analgesic rebound headaches.  
The neurological examination was normal on both occasions.  
Subsequent VA treatment records continue to show complaints 
of headaches and fatigue.  However, the preponderance of the 
evidence does not support a rating in excess of the maximum 
40 percent rating for the veteran's fibromyalgia.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
fibromyalgia and its effects on his earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
At present, however, there is no basis for assignment of an 
evaluation, to include "staged ratings," other than those 
noted above.  See Fenderson, 12 Vet. App. at 126. 

The Board has also considered whether an extraschedular 
rating is warranted.  The veteran's fibromyalgia, in and of 
itself does not require frequent periods of hospitalization 
or marked interference with employment to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash, supra; 
Floyd, supra; Bagwell, supra.  

Irritable Bowel Syndrome

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for IBS prior to July 23, 
2003, and in excess of 30 percent thereafter, for symptoms to 
include persistent, severe diarrhea, abdominal pain, and 
fecal incontinence.    

At the outset, the Board notes that on December 27, 2001, the 
President signed HR 1291, the "Veterans Education and 
Benefits Expansion Act of 2001" (VEBEA).  Section 202 of the 
bill expands compensation availability for Persian Gulf 
veterans to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service connected.  The changes became effective as of 
March 1, 2002.  38 U.S.C.A. 
§ 1117, as added by § 202 of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001). 

As noted in the Procedural History portion of the instant 
decision, in January 2003, the RO awarded a separate 10 
percent rating for IBS effective March 1, 2002, the effective 
date of the changes noted above.  However, the last rating 
sheet indicates that the 10 percent was made retroactive to 
November 1995, prior to the 2002 effective date of the law 
permitting service connection for IBS as a presumptive 
condition for Persian Gulf War purposes.  

As the evaluation of the same disability under various 
diagnoses is to be avoided, the analysis below will also not 
include the symptoms attributable to depression or 
fibromyalgia, which have been awarded separate ratings.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 
261 

Ratings for irritable colon syndrome under 38 C.F.R. § 4.114, 
Diagnostic Code 7319 provide evaluations as follows: 10 
percent for moderate symptoms with frequent episodes of bowel 
disturbance with abdominal distress; and 30 percent for 
severe symptoms with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's IBS 
more closely approximates the criteria for the ratings 
currently assigned.  See 38 C.F.R. §§ 4.3, 4.7.   In this 
regard, prior to
July 23, 2003, the September 1995 Persian Gulf War Registry 
examination indicates the veteran denied gastrointestinal 
complaints to include a change in bowel habits and abdominal 
pain.  The April 1996 VA general medical examination was 
negative for complaints referable to IBS.  

In a December 1996 statement, the veteran first complained of 
alternating diarrhea and constipation.  He also indicated 
that he lost control of his bowels on occasion.  However, 
upon VA examination May 1998, the veteran stated that he did 
not have more than one day of discomfort and constipation was 
rare.  Diarrhea responded to rest, careful eating, and Pepto 
Bismol.  The veteran denied significant general nutritional 
illness and weight gain or loss.  He denied malnutrition and 
anemia.  Abdominal pain was considered scant.  The abdomen 
was nontender on examination.  The veteran was diagnosed with 
intermittent diarrhea, recovered.  The examiner indicated 
that the veteran did not appear to fit the criteria for IBS.  

Upon VA examination in October 2000, the veteran indicated 
that two to three times a week he had an urged stool.  He 
complained of alternating constipation and diarrhea.  He 
denied medications.  The examiner noted the veteran was 
purposely loosing weight.  The abdomen was non-tender.  Bowel 
sounds were normal.  The veteran was diagnosed with mild to 
chronic, IBS.  VA outpatient treatment records dated between 
2000 and 2002 were negative for complaints referable to IBS. 

The VA examination in July 2003 shows a shift in the 
veteran's IBS symptomatology, to include abdominal pain, 
strong bowel urges, and fecal incontinence.  Constipation was 
still considered rare.  Diarrhea was the primary 
manifestation. 

While there was evidence of IBS with diarrhea, or complaints 
of alternating diarrhea and constipation upon examination in 
2000, the objective evidence prior to July 23, 2003, does not 
indicate that it was severe.  Moreover, there was no 
indication that severe IBS was present with more or less 
constant abdominal distress.  38 C.F.R. § 4.114.   The Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's allegations 
regarding the severity of his IBS.  

From July 23, 2003, the veteran is receiving the maximum 
schedular rating for IBS.  
The Board has considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of the record 
which would avail the veteran of a higher disability rating.  

The July 2005 report of VA examination show continued 
complaints of daily diarrhea, incontinence, and abdominal 
cramps.  VA outpatient treatment records dated between 2003 
and 2007 showed similar complaints, although a November 2005 
treatment report noted the veteran reporting only 
intermittent IBS symptoms.  However, treatment reports from 
2006 note the veteran takes medication for IBS and had 
complaints of chronic diarrhea.  An October 2006 report noted 
the IBS symptoms have improved with medication.  

There has been no objective evidence of: severe, ulcerative 
colitis with numerous attacks a year and malnutrition, the 
health only fair during remission (Diagnostic Code 7323); 
resection of the small intestine with marked interference 
with absorption and nutrition, manifested by severe 
impairment of health objectively supported by examination 
findings including definite weight loss (Diagnostic Code 
7328); or resection of the large intestine with severe 
symptoms, objectively supported by examination findings 
(Diagnostic Code 7329).  38 C.F.R. § 4.114.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's IBS 
and its effects on his earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  At 
present, however, there is no basis for assignment of an 
evaluation, to include "staged ratings," other than those 
noted above.  See Fenderson, 12 Vet. App. at 126. 

The Board has also considered whether an extraschedular 
rating is warranted.  The Board does not find the veteran's 
IBS results in marked interference with employment or 
requires frequent hospitalization.  Thus, referral of his 
case to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
Shipwash, supra; Floyd, supra; Bagwell, supra.



ORDER

Entitlement to an initial evaluation of 30 percent for 
depression from May 6, 1998 is granted, subject to the 
regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 30 percent 
since May 6, 1998, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for IBS prior to July 23, 2003, and in excess of 30 percent 
thereafter, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for fibromyalgia prior to July 11, 2005, and in excess of 40 
percent thereafter, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


